United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 08-1571
                                  ___________

Marilyn Marie Bables,                 *
                                      *
            Appellant,                *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * Western District of Missouri.
Kansas City Missouri School District, *
                                      * [UNPUBLISHED]
            Appellee.                 *
                                 ___________

                            Submitted: June 12, 2009
                               Filed: June 19, 2009
                                ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

      Marilyn Bables appeals from the district court’s1 adverse grant of summary
judgment in her employment-discrimination action against her former employer, the
Kansas City, Missouri School District. Having reviewed the record and considered
Bables’s arguments, we find no basis for reversal. See Johnson v. Blaukat, 453 F.3d
1108, 1112 (8th Cir. 2006) (de novo standard of review). Accordingly, we affirm.
See 8th Cir. R. 47B.
                       _____________________________

      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.